Order entered July 1, 1933, modified by eliminating the directory paragraphs therein contained and substituting therefor a provision that the tenant attorn to the receiver from June 16, 1933, and as so modified affirmed, with ten dollars costs and disbursements to appellant. The receiver qualified on June 16, 1933. The tenant was not liable to the receiver for rents paid before that time. Appeal from order of July 17, 1933, dismissed. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.